The appellant, Paul Bigby, alias Paul Bigbee, was indicted by a grand jury of Houston county for the offense of murder in the first degree. On his trial in the circuit court of said county, on the indictment, he was convicted of murder in the first degree, and his punishment fixed at death by electrocution.
There is no bill of exceptions, and the appeal is upon the record.
The record proper shows indictment in due form of law, arraignment of defendant upon the indictment, setting of the case for trial, and special venire drawn for the trial of the cause, and due trial and conviction of the defendant. No errors appear upon the record proper, and it follows that the judgment and sentence appealed from must be affirmed. It is so ordered.
And it appearing to the court that the day set for the execution of the defendant has passed pending this appeal, it is *Page 80 
ordered that Friday, the 28th day of January, 1938, be and the same is hereby fixed and set for the execution of the sentence of death heretofore passed and pronounced in the circuit court of Houston county, Ala.
Affirmed.
All the Justices concur.